Name: Commission Regulation (EC) No 2860/94 of 25 November 1994 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal
 Type: Regulation
 Subject Matter: Europe;  trade;  processed agricultural produce;  economic geography;  trade policy
 Date Published: nan

 No L 303/16 Official Journal of the European Communities 26. 11 . 94 COMMISSION REGULATION (EC) No 2860/94 of 25 November 1994 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal end the Annex to Commission Regulation (EEC) No 606/86 (4), as last amended by Regulation (EC) No 3394/93 0, should be replaced by the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 (1 ) thereof, Having regard to Council Regulation (EEC) No 3817/92 of 28 December 1992 laying down general rules for applying the supplementary trade mechanism ('), appli ­ cable to deliveries to Spain of products other than fruit and vegetables, and in particular Article 9 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (2), as last amended by Regulation (EEC) No 3296/88 (3), and in particular the first subparagraph of Article 5 ( 1 ) thereof, Whereas, pursuant to the Act of Accession of Spain and Portugal, indicative ceilings should be set for 1995 for imports into Spain from the Community of Ten and from Portugal ; whereas, given the potential for exports from the Community of Ten and from Portugal and in order to continue to open up the Spanish market gradually, the said ceilings should be increased by 5 % ; whereas to this HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . in Article 1 ( 1 ) ' 1994' is replaced by ' 1995'; 2. the Annex is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1994. For the Commission Rene STEICHEN Member of the Commission o OJ No L 387, 31 . 12. 1992, p. 12. (2) OJ No L 367, 31 . 12. 1985, p. 7. (3) OJ No L 293, 27. 10 . 1988 , p. 7. (4) OJ No L 58 , 1 . 3 . 1986, p. 28 . H OJ No L 306, 11 . 12. 1993, p . 35. 26. 11 . 94 Official Journal of the European Communities No L 303/17 ANNEX Indicative ceilings (tonnes) CN code Description Quantity Community of Ten and Portugal ex 0401 Milk and cream not concentrated nor containing added sugar or other sweetening matter, in imme ­ diate packings of a net content not exceeding two litres ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concentrated or containing added sugar or other sweetening matter, nor flavoured, nor containing added fruit or cocoa in immediate packings of a net content not exceeding two litres ex 0404 Whey, not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, in immediate packings of a net content not exceeding two litres 201 619